Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-17 have been cancelled previously.  Claims 18-37 are pending. 
Applicant has made the following species elections:
species (a) sodium cocoyl isethionate
species (b) glycol distearate
species (c) cetearyl alcohol
species (d) glycerol
Claims 1-37 read on the elected species
Claim 37 stands withdrawn with traverse.
Claims 18-36 are under current examination.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome the obviousness rejection under 35 USC 103 set forth in the Office action mailed on 12/01/2021 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
all claims are afforded an effective filing date of the WIPO Application No. PCT/EP2017/079942, which is 11/21/2017.  

A terminal disclaimer is on file for US Patent Nos. 10,555,890 and 10,548,832.  

All rejections not reiterated have been withdrawn.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-36 are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. (US 2015/0352027; publication date: 12/10/2015; cited in the IDS filed on 06/10/2019).

The claims are being examined in view of the following species elections:
(a) species of anionic surfactant comprising a sulfonate group: sodium cocoyl isethionate
(b) species of esters of fatty acids comprising at least 12 carbon atoms: glycol distearate
(c) species of fatty alcohols comprising at least 16 carbon atoms: cetearyl alcohol
(d) species of polyol as identified in claim 32: glycerol

Claims 18-36 read on each of the elected species listed above.  
With regard to claims 18, Thomas discloses a composition comprising 33% sodium cocoyl isethionate (i.e. elected species (a) of anionic surfactant comprising a 
Thomas’s example composition differs from the composition recited in claim 18 in that the composition does not contain the requisite fatty alcohol comprising at least 16 carbon atoms, and specifically the elected species cetearyl alcohol; however, the broader disclosure indicates that the composition may contain non-polymer conditioning agents such as fatty esters other than triglycerides and fatty alcohols, etc. (0204).  The fatty alcohols are subsequently specified to preferably be cetearyl alcohol (0263).  It would have been prima facie obvious to include cetearyl alcohol as a conditioning agent in Thomas’s composition because doing so was contemplated by Thomas.  
With regard to claims 19 and 20, the composition preferably has a penetration force between 210 to 900 g at 25ºC.  This range overlaps with the range recited in the instant claims (0029-0030; see MPEP 2144.05). 
With regard to instant claims 21 and 22, the composition preferably has a threshold stress of 100-900 Pa.  This range overlaps with the range recited in the instant claims (0022; see MPEP 2144.05). 
With regard to claim 23, the composition has a viscoelastic spectrum at 25°C measured between 10-2 Hz and 100 Hz, such that there is no crossover point between the curves G' and G", G’ always being strictly greater than G" (0018).
With regard to instant claim 24, as noted above, the example composition contains sodium cocoyl isethionate. 

With regard to instant claim 26, as noted above, sodium cocoyl isethionate, the anionic surfactant comprising a sulfonate group, is present in example compositions at 33%.
With regard to claims 27 and 28, the example composition contains glycol distearate at 6.7%.
With regard to claims 29 and 30, as noted above, the composition may contain a non-polymer conditioning agent and a preferred non-polymer conditioning agent is cetearyl alcohol.  With regard to the amount of conditioning agent in the composition, the non-polymer conditioning agent may be present in the composition in an amount ranging from 0.1 to 20% (0301).  This range overlaps with the range recited in the instant claims (see MPEP 2144.05).  
With regard to instant claim 31, the ranges ratio of fatty acid ester and fatty alcohol implicit in the disclosure of amounts of each of these agents (see above) overlaps with the range required by the instant claims (see MPEP 2144.05).  Absent evidence that the claimed range in ratio of fatty acid ester to fatty alcohol is critical to unexpectedly superior properties of the instant invention, this limitation is considered prima facie obvious.  
With regard to instant claims 32 and 33, the example composition contains glycerol at 15 or 20%.

With regard to instant claim 36, the composition may contain water in amounts ranging from 20-80% (Thomas: claim 16).  

Response to Arguments
Applicant's arguments filed 02/17/2021 have been fully considered but they are not persuasive.

On pages 7-8 Applicant argues that Thomas is not prior art because (a) Thomas was published less than one year before the filing of the instant Application and (b) coinventors Beatrice Thomas and Frederik Pinay are coinventors for the instant application and US PGPub No 2015/0352027.  Applicant cites the 102(b)(1)(A) exception for prior art regarding disclosures falling within the grace period and made by the inventor or joint inventor. 
As an initial matter and as noted above, the claims have been afforded an effective filing date of the WIPO Application No. PCT/EP2017/079942, which is 11/21/2017.  Applicant cannot rely upon the certified copy of the foreign priority application to overcome the obviousness rejection under 35 USC 103 set forth in the Office action mailed on 12/01/2021 because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Additionally, in the event Applicant establishes an effective filing date for the instant claims of the foreign application FR1662217, filing date: 12/09/2016, the record 
37 CFR 1.130(a) Affidavit or declaration of attribution. When any claim of an application or a patent under reexamination is rejected, the applicant or patent owner may submit an appropriate affidavit or declaration to disqualify a disclosure as prior art by establishing that the disclosure was made by the inventor or a joint inventor, or the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor. 

As Thomas (US 2015/0352027) names coinventors that are not listed as inventors on the instant application, exception 102(b)(1(A) has not been properly invoked at this stage in prosecution (bearing in mind that this exception  is not currently available, as the publication of Thomas (US 2015/0352027) falls outside of the grace period currently afforded to the instant claims but would be applicable in the event that Applicant also perfects their claim to foreign priority and the claims are fully supported within the meaning of 35 USC 112(a) in the foreign application).  
Please refer to MPEP 717.01(a)(1) for factors considered by the examiner when evaluating a declaration filed under rule 1.130(a), which is reproduced in part below: 
In evaluating whether a declaration under 37 CFR 1.130(a) is effective, Office personnel will consider the following criteria:

(A) Whether the disclosure, which was applied in the rejection and is addressed in the affidavit or declaration, is subject to the exceptions of 35 U.S.C. 102(b)(1)(A)  or 102(b)(2)(A). The provision of 37 CFR 1.130(a) is not available:
(1) If the disclosure was made (e.g., patented, described in a printed publication, or in public use, on sale, or otherwise available to the public) more than one year before the effective filing date of the claimed invention. See MPEP § 2152.01 to determine the effective filing date. For example, if a public 
(2) When the disclosure that is applied in a rejection is
(a) a U.S. patent or U.S. patent application publication that
(b) claims an invention that is the same or substantially the same as the applicant’s or patent owner’s claimed invention, and
(c) the affidavit or declaration contends that an inventor named in the U.S. patent or U.S. patent application publication derived the claimed invention from the inventor or a joint inventor named in the application or patent.
See MPEP § 717.01, subsection II., for more information on when declarations or affidavits pursuant to 37 CFR 1.130(a)  are not available. 

(B) Whether the affidavit or declaration shows sufficient facts, in weight and character, to establish that
(1) the disclosure was made by the inventor or a joint inventor, or
(2) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor.
Some factors to consider are the following:

(1) Where the authorship of the prior art disclosure includes the inventor or a joint inventor named in the application, an "unequivocal" statement from the inventor or a joint inventor that he/she (or some specific combination of named joint inventors) invented the subject matter of the disclosure, accompanied by a reasonable explanation of the presence of additional authors, may be acceptable in the absence of evidence to the contrary. See In re DeBaun, 687 F.2d 459, 463, 214 USPQ 933, 936 (CCPA 1982).
(2) A mere statement from the inventor or a joint inventor, without any accompanying reasonable explanation, may not be sufficient where there is evidence to the contrary, such as a contrary statement from another named author that was filed in another application on behalf of another party. See Ex parte Kroger, 219 USPQ 370 (Bd. App. 1982) (affirming rejection notwithstanding declarations by the alleged actual inventors as to their inventorship in view of a non-applicant author submitting a letter declaring the non-applicant author’s inventorship).

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617